Citation Nr: 0633880	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-11 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for 
service-connected thrombophlebitis, left leg, currently 
evaluated at 40 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
February 1985 and from November 1986 to July 1988.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The veteran's representative argues that in addition to the 
increased rating issue identified above, another issue 
(entitlement to service connection for depression, including 
as secondary to service-connected thrombophlebitis) is before 
the Board that must be remanded with instructions for the RO 
to issue a statement of the case pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999).  In Manlincon, the court held 
that if the RO fails to issue a statement of the case after a 
notice of disagreement is filed, this Court is required to 
remand the case to the RO for the issuance of a statement of 
the case.  The veteran's representative points out that in 
January 2005, the veteran sent an e-mail to his senator 
expressing dissatisfaction with the VA, which the senator 
forwarded to the RO in February 2005.  The representative 
argues that the e-mail constitutes a timely-filed notice of 
disagreement with respect to the veteran's claim for service 
connection for depression.  

But the e-mail sent by the senator to the VA does not 
constitute a proper notice of disagreement (NOD) for his 
depression claim.  An NOD must be filed with the VA office 
from which the claimant received notice of the determination 
being appealed and it must be filed by the claimant 
personally, or by a representative who has a proper power of 
attorney which is either on record or accompanying the NOD.  
38 C.F.R. § 20.300 (place of filing) and § 20.301 (who is 
authorized to file an appeal) (2006).  The veteran did not 
file his document with any VA office; he sent it to his 
senator.  Although his senator forwarded that document to the 
proper VA office, the senator was not authorized by a power 
of attorney to file an appeal on behalf of the veteran.  In 
any event, an NOD must express dissatisfaction with an 
adjudicative determination of the RO and identify which issue 
is being appealed.  38 C.F.R. § 20.201.  Here, the e-mail 
discusses the veteran's inservice blood clot, his current leg 
pain, and the fact that his appeal had been pending for more 
than one year.  Not once is the veteran's claim for 
depression mentioned in that e-mail.  Nor is the veteran 
expressing disagreement with a determination; rather, he is 
expressing frustration about the delay in processing his 
appeal for an increased rating for service-connected 
thrombophlebitis.  Since the e-mail is not a notice of 
disagreement, the Board does not have jurisdiction over the 
depression issue and no remand is appropriate.  


FINDINGS OF FACT

1.  The veteran's left leg thrombophlebitis is not manifested 
by eczema, subcutaneous induration, persistent edema or 
massive board-like edema, or persistent ulceration.

2.  The veteran's left leg thrombophlebitis is manifested by 
no more than mild stasis pigmentation, intermittent edema, 
and pain in his left lower extremity.  


CONCLUSION OF LAW

The criteria for a disability rating for service-connected 
thrombophlebitis, left leg, in excess of 40 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.10, 4.104, Part 4, Diagnostic 
Code 7121 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Generally, an 
evaluation of the extent of impairment requires consideration 
of the whole recorded history (38 C.F.R. §§ 4.1, 4.2), but 
when, as here, service connection has been in effect for many 
years, the primary concern for the Board is the current level 
of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).    

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  The Schedule for Rating Disabilities does 
not contain a specific diagnostic code for thrombophlebitis, 
but Diagnostic Code 7121 applies to the post-phlebitic 
syndrome of any etiology.  38 C.F.R. § 4.104, Diagnostic Code 
7121.  The RO assigned a 40 percent evaluation, so this 
appeal addresses only whether the condition of the veteran's 
current disability warrants assignment of a rating higher 
than 40 percent.  

DC 7121 contains two ratings higher than 40 percent.  A 
60 percent rating is available if there are findings 
attributable to his venous disease of stasis pigmentation or 
eczema, persistent ulceration, and persistent edema or 
subcutaneous induration.  A 100 percent rating is assigned 
for massive board-like edema with constant pain at rest.

There is no documentation at all in the record of the 
presence of either eczema or subcutaneous induration.  The 
June 2005 VA C&P examiner noted the existence of mild stasis 
pigmentation.  In two earlier examinations, there were 
specific findings that the condition was absent.  See April 
2003 VA C&P exam (normal color of skin with no stasis 
pigmentation); and November 2004 Emergency Room report (no 
discoloration).   In most of the records reflecting an 
examination of the veteran's left leg, there are no notes 
about stasis pigmentation.  This inconsistency need not be 
resolved here, however, because the evidence is clear that 
the other criteria for a 60 percent rating have not been met 
on this record.  

The June 2005 examiner noted superficial ulcers on the left 
foot and great toe.  Despite many examinations of his left 
lower extremity, for treatment or compensation purposes, no 
other examiner has found any ulceration attributable to the 
veteran's venous disease.  See April 2003 C&P examination 
report (no stasis ulcers) and November 2004 Emergency Room 
report (skin intact).  The veteran claims that this criterium 
is met because he has been treated for blisters on his feet 
and the June 2005 VA C&P examiner found the existence of 
superficial ulcers of the foot and great toe.  But nothing in 
the record shows that the blisters of his feet reported by 
the veteran are the type of ulceration that is attributable 
to his venous disease.  And one notation of ulceration, in 
the absence of any findings of ulceration in treatment 
records or other examination reports, in an insufficient 
basis upon which to conclude that the veteran's service-
connected disability is manifested by persistent ulceration.    

Nor is there persuasive evidence of persistent edema.  The 
veteran points out that his left leg swells every evening and 
the record shows that he wears a compression stocking on his 
left leg.  With respect to objective evidence, three 
examiners have noted edema.  See April 2003 VA C&P 
examination (there is slight swelling of the left lower 
extremity); August 2004 Emergency Room report (foot mildly 
edematous); and June 2005 VA C&P examination report (+1 pedal 
edema).  But much more often, examiners noted the absence of 
edema.  See February 2003 treatment notes from VA facility in 
Biloxi (no edema this morning); March 2003 report status post 
sympathectomy (no edema); November 2003 New Orleans 
Anesthesia Pain Clinic report (no edema); March 2004 report 
of trial for lumbar spinal cord stimulation system (negative 
for edema); April 2004 procedure notes and follow-up report 
status post-placement of permanent lumbar spinal cord 
stimulation system (no edema); November 2004 Emergency Room 
report (no edema); and January 2005 Emergency Room report 
(calf soft without any swelling).   This evidence suggests 
intermittent edema rather than persistent edema.  Since the 
evidence does not support findings attributed to venous 
disease of stasis pigmentation, persistent ulceration, and 
persistent edema, a 60 percent evaluation is not warranted.  

The veteran argues that he is entitled to a 100 percent 
rating, which is available if the venous disease manifests 
massive board-like edema with constant pain at rest.  There 
is no doubt the veteran experiences considerable pain in his 
left leg.  And the June 2005 C&P examiner stated that the 
veteran currently does not have massive board-like edema, but 
on the basis of history, it probably does occur.  Despite the 
examiner's conclusion that massive board-like edema 
"probably" occurs, none is noted in any treatment records 
or in other examination reports.  Given the absence of 
documentation of the presence of such edema, the 
circumstances of the June 2005 examination, and the history 
of the veteran's condition contained in the record, however, 
that evidence is not sufficient to warrant an increased 
evaluation to 100 percent.  

At the time of his examination and report, the C&P examiner 
did not have the veteran's claims file (which, as discussed 
above, documents a long history of medical examiners finding 
no edema or the intermittent existence of mild edema).  The 
C&P examiner discussed only one medical report-that of a 
vascular examination conducted in January 2005 to rule out 
any new acute deep vein thrombosis.  The medical history 
recorded by the examiner contains no description by the 
veteran of board-like edema.  Instead, the veteran stated 
there is pigmentation or eczema and persistent ulceration, 
where there is massive board-like edema with constant pain at 
rest.  The veteran is certainly qualified to describe his 
symptoms (such as the degree of his pain, the color of his 
skin, or how cold his legs feel when soaking in a hot tub).  
He reports that he is a respiratory therapist (e.g., June 
2005 C&P examination report), but there is no indication in 
the record that he has medical expertise beyond that 
concentrated on the respiratory system.  Consequently, the 
Board concludes that the veteran's statements, which are 
otherwise not supported by the medical records of treatment 
and examination, are not reliable medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is not competent to give evidence of matters that require 
medical knowledge).  And merely because a medical 
professional records those conclusions while taking a medical 
history does not turn those lay statements into medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Since the veteran provided no details about swelling in the 
medical history, the examiner's speculation that massive 
board-like edema probably occurs is apparently based on the 
veteran's own assessment that he has board-like edema.  There 
is no medical evidence in the record to substantiate that 
judgment.  Accordingly, that opinion of the examiner does not 
constitute reliable medical evidence that the veteran has 
board-like edema attributable to his venous disease.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty); Green v. Derwinski, 1 Vet. App.121, 
124 (1991) (an examination that does not take into account 
the records of prior medical treatment is neither thorough 
nor fully informed).  

On the other hand, the examiner's conclusion that there 
currently is no board-like edema was based on his own 
objective observations.  Moreover, it is consistent with all 
the other medical evidence in the record.  As such, it is a 
reliable medical opinion.   The benefit of the doubt doctrine 
of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 is not 
applicable here because the evidence did not approach 
equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  An 
evaluation in excess of 40 percent is not warranted.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's March 2003 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
April 2003 rating decision.  It identified that the veteran 
needed to submit evidence that his service-connected 
disability had worsened enough to warrant the payment of a 
greater evaluation, described what evidence VA was 
collecting, explained that the veteran should submit medical 
evidence of his current disability, and invited the veteran 
to use VA Form 21-4138 to tell VA about anything pertinent to 
the claim.  In June 2005, VA provided the veteran with 
additional details concerning the status of his appeal and 
the evidence still needed to substantiate his claim. 

The RO's letters did not, however, address what evidence was 
needed with respect to the disability rating criteria or the 
effective date for service connection for disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  The veteran was not harmed by that omission, 
however, because the March 2004 statement of the case 
contained the rating criteria for his disability and he had 
more than a year to submit additional evidence based on that 
criteria before his appeal was certified to this Board.  And 
since his claim for an increased evaluation was denied, the 
evidence needed to establish the effective date of an 
increase was rendered moot.  VA met is notification duties to 
this veteran.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his claims folder, securing his treatment records 
from VA medical facilities and a private physician, and by 
providing him with a physical examination.  All records 
identified by the veteran were not obtained.  


ORDER

A disability rating for service-connected thrombophlebitis, 
left leg, in excess of 40 percent, is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


